90 S.E.2d 383 (1955)
243 N.C. 290
STATE
v.
Del ADAMS.
No. 510.
Supreme Court of North Carolina.
December 14, 1955.
E. J. Wellons and Grover A. Martin, Smithfield, for defendant, appellant.
Atty. Gen. Wm. Rodman, Jr., and Asst. Atty. Gen. T. W. Bruton for the State.
PER CURIAM.
Precisely the same error was made in the trial of this case as was made in State v. Carter, N.C., 89 S.E.2d 789; the trial court did not instruct the jury what the legal effect of a recommendation of life imprisonment would be, as required by statute, G.S. § 14-17. For the reasons given in State v. Carter, a new trial is necessary. It is so ordered.
New trial.